—Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Sconiers, J.). We add only that the contention of petitioner that the court erred in directing a new hearing rather than restoring him to parole supervision is without merit (see, People ex rel. Martinez u New York State Bd. of Parole, 56 NY2d 588; People ex rel. Mott v Kalamanka, 112 AD2d 720). (Appeals from Judgment of Supreme Court, Erie County, Sconiers, J.—Habeas Corpus.) Present—Denman, P. J., Green, Pine, Callahan and Boehm, JJ.